Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 10,074,284 B1 to Priest et al (“Priest”).



Regarding claim 2, Priest’s teaching, further comprising selecting the landing site to land the autonomous vehicle in response to determining that the landing site is suitable based on the cellular metadata (col. 34, lines 44 - 61 at least).

Regarding claim 3, Priest’s teaching, further comprising selecting an alternative landing site in response to determining that the landing site is unsuitable (unsafe) based on the cellular metadata (a decision is made to monitor/scan for safe locations (col. 34, line 44 – col. 35, line 37 at least).



Regarding claim 5, Priest’s teaching, further comprising selecting the alternative landing site to land the autonomous vehicle in response to determining that the alternative landing site is suitable based on the cellular metadata (col. 34, lines 44 - 61 at least).

Regarding claim 6, Priest’s teaching, wherein the cellular metadata comprises cellular phone density (from a plurality of cell towers) data associated with the landing site (col. 22, line 62 – col. 23, line 18).

Regarding claim 7, Priest’s teaching, wherein determining whether the landing site is suitable based on the cellular metadata comprises checking whether cellular phone density (from a plurality of cell towers) data associated with the landing site meets a threshold (programmed constraint) requirement (col. 13, lines 45 – 64; col. 14, lines 26 – 48; col. 22, line 62 – col. 23, line 18).



Regarding claim 9, Priest’s teaching, further comprising avoiding the landing site in response to the cellular phone density data associated with the landing site failing to meet the threshold requirement (col. 3, lines 14 – 25; col. 5, lines 30 – 47 at least).

Regarding claim 10, Priest’s teaching, wherein the autonomous vehicle is an aircraft (UAV 50).

Regarding claim 11, Priest teaches a system for evaluating autonomous landing, the system comprising: a processor (102); and memory (110) coupled (via bus 112) to the processor (see fig. 3 at least) and comprising computer-executable instructions (programs 116) that, when executed by the processor, cause the processor to perform operations (col. 9, line 12 – col. 10, line 57) comprising: receiving (via 

Regarding claim 12, Priest’s teaching, further comprising selecting the landing site to land the autonomous vehicle in response to determining that the landing site is suitable based on the cellular metadata (col. 34, lines 44 - 61 at least).

Regarding claim 13, Priest’s teaching, further comprising selecting an alternative landing site in response to determining that the landing site is unsuitable (unsafe) based on the cellular metadata (a decision is made to monitor/scan for safe locations (col. 34, line 44 – col. 35, line 37 at least).

Regarding claim 14, Priest’s teaching, further comprising checking whether the alternative landing site is suitable based on the cellular metadata (col. 34, line 62 – col. 35, line 37).

Regarding claim 15, Priest’s teaching, further comprising selecting the alternative landing site to land the autonomous vehicle in response to determining that the alternative landing site is suitable based on the cellular metadata (col. 34, lines 44 - 61 at least).

Regarding claim 16, Priest’s teaching, wherein the cellular metadata comprises cellular phone density (from a plurality of cell towers) data associated with the landing site (col. 22, line 62 – col. 23, line 18).

Regarding claim 17, Priest’s teaching, wherein determining whether the landing site is suitable based on the cellular metadata comprises checking whether cellular phone density (from a plurality of cell towers) data associated with the landing site meets a threshold (programmed constraint) requirement (col. 13, lines 45 – 64; col. 14, lines 26 – 48; col. 22, line 62 – col. 23, line 18).

Regarding claim 18, Priest’s teaching, further comprising landing the autonomous vehicle at the landing site in response to the cellular phone density (from a plurality of cell towers) data associated with the landing site 

Regarding claim 19, Priest’s teaching, further comprising avoiding the landing site in response to the cellular phone density data associated with the landing site failing to meet the threshold requirement (col. 3, lines 14 – 25; col. 5, lines 30 – 47 at least).

Regarding claim 20, Priest’s teaching, wherein the autonomous vehicle is an aircraft (UAV 50).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/YONEL BEAULIEU/Primary Examiner, Art Unit 3663